\lO'\Ul-l>

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT E D

United States Attorney NOV }5 2018
VINCENZA RABENN clERK U s D'|ST

Assistant United States Attorney EASTERN R'CTCGUR
501 1 street suite 10-100 v gm °F °“'~"’ \
Sacramento, CA 95814 ¢’v cLs n `
Telephone: (916) 554-2700 ‘

Facsimile; (916)554-2900

Attomeys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 2:18-MJ-222 KJN
Plaintiff, FINDINGS AND ORDER EXTENDING TIME FOR
PRELIMINARY HEARING PURSUANT TO RULE
v. 5.1(d) AND EXCLUDING TIME
GREGORY LANDS,
Defendants.

 

 

The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on November 15 , 2018.
The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
5.1(d) of the Federal Rules of Criminal Procedure.

Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
of justice served by granting this continuance outweigh the best interests of the public and the defendant
in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
not adversely affect the public interest in the prompt disposition of criminal cases.

THEREFORE, FOR GGOD CAUSE SH()WN:

1. The date of the preliminary hearing is extended to December 7, 2018, at 2:00 p.m.

2. The time between November 15 , 2018, and December 7, 2018, shall be excluded from

[PRoPoSED] FlNDINGs AND ORDER 1

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

calculation pursuant to 18 U.S.C. § 3l6l(h)(7)(A).

3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

IT lS SO ORDERED.

Dated: //:// ////ZU/ cl/

 

[PRoPosED] FINDINGS AND ORDER

@2"2@¢ 194941

 

The Honorable Carolyn K. Delaney
UNITED STATES MAGISTRATE J DGE

 

 

 

